                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                               Plaintiff,
        v.
                                                               ORDER ON DEFAULT
 MICHAEL KUSEK, JILL KUSEK, ONEIDA
                                                                  JUDGMENT
 COUNTY WISCONSIN, WISCONSIN
 DEPARTMENT OF REVENUE, WISCONSIN
                                                                    18-cv-867-jdp
 PUBLIC SERVICE, RHINELANDER DENTAL
 LLC, SACRED HEART ST. MARY’S HOSPITAL I,
 MINISTRY MEDICAL GROUP NORTHERN,

                               Defendants.


       Defendants Michael Kusek, Jill Kusek, Wisconsin Department of Revenue, Wisconsin

Public Service, Rhinelander Dental LLC, Sacred Heart St. Mary’s Hospital I, and Ministry

Medical Group Northern, have failed to appear, plead, or otherwise defend in this action, and

default has been entered against them. Dkts. 19, 21, 24. Plaintiff United States of America

moves for default judgment against these defendants under Federal Rule of Civil Procedure

55(b). Dkt. 26. On May 14, 2019, the court held a hearing on the government’s motion, and

because the court could not determine how the government calculated the final balances owed

by Michael Kusek, it ordered the government to supplement its motion and further explain its

calculations. The government has now responded with a supplemental brief, Dkt. 33, and

supplemental declaration, Dkt. 34. The court is satisfied that the government has provided

sufficient documentation to support the requested judgment, and it will grant the government’s

motion for default judgment.
       On Count I, the court directs the clerk to enter judgment in favor of plaintiff against

Michael Kusek for recovery of federal unemployment tax liabilities, for tax years 2005 through

2011, in the amount of $2,221.19 as of March 1, 2019, plus any statutory fees and interest

that continue to accrue from that date.

       On Count II, the court directs the clerk to enter judgment in favor of plaintiff against

Michael Kusek for recovery of federal employment tax liabilities, for tax years 2003 through

2012, in the amount of $339,516.96 as of March 1, 2019, plus any statutory fees and interest

that continue to accrue from that date.

       On Count III, the court directs the clerk to enter judgment in favor of plaintiff against

Michael Kusek, Jill Kusek, Wisconsin Department of Revenue, Wisconsin Public Service,

Rhinelander Dental LLC, Sacred Heart St. Mary’s Hospital I, and Ministry Medical Group

Northern, as follows: (1) the United States’ federal tax liens are valid and subsisting liens

attached to all property and rights to property of Michael Kusek, including the real property

located at 4085 County Hwy W, Rhinelander, Wisconsin; (2) the federal tax liens are enforced

against the property at 4085 County Hwy W, and the property may be sold to satisfy Michael

Kusek’s tax liabilities; (3) the federal tax liens can be enforced against both Michael Kusek’s

interest and Jill Kusek’s marital interest in the property at 4085 County Hwy W, and Jill Kusek

is not entitled to any of the net proceeds from any sale of the property; and (4) Wisconsin

Department of Revenue, Wisconsin Public Service, Rhinelander Dental LLC, Sacred Heart St.

Mary’s Hospital I, and Ministry Medical Group Northern have no rights, claims, or interests

in the property.

       Per the stipulation between plaintiff and defendant Oneida County, Dkt. 31, the court

further directs the clerk to enter judgment on Count III finding that Oneida County’s tax liens


                                               2
attached to the property at 4085 County Hwy W are senior to the United States federal tax

liens, and that Oneida County is entitled to be paid first from the net proceeds from any sale

of the property.



                                          ORDER

       IT IS ORDERED that:

       1. The motion for default judgment by plaintiff United States of America, Dkt. 26, is
          GRANTED.

       2. The clerk is directed to enter final judgment in accordance with this order.

       Entered May 30, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              3
